770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM CLAUDE MEDLEY, PETITIONER-APPELLANT,v.UNITED STATES OF AMERICA, RESPONDENT-APPELLEE.
NO. 84-6003
United States Court of Appeals, Sixth Circuit.
7/25/85

M.D.Tenn.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
BEFORE:  LIVELY, Chief Judge; CONTIE, Circuit Judge; and PECK, Senior Circuit Judge.
PER CURIAM.


1
The petitioner appeals from the district court's denial of his motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  In the district court the petitioner contended that he had been denied effective assistance of counsel at his 1980 trial on drug charges.  He also contended that his trial counsel failed to disclose a conflict of interests existing at the time of trial and that he, the petitioner, suffered from a physical problem which made him mentally incapable of assisting in his defense.


2
The district court conducted a hearing on the motion to vacate following which he issued a memorandum opinion and order denying the motion.  The district court found that petitioner had not been denied effective assistance of counsel and that he had failed to show any prejudice from actions of his counsel or counsel's failure to act.  The district court reviewed the record produced at the evidentiary hearing and concluded that the claim of conflict of interests was effectively refuted by uncontradicted testimony of the relationship between the petitioner's trial attorney and a government witness.  The district court also found that the evidence of petitioner's physical condition at the time of the trial included no medical authority to support his contention that he suffered from mental incapacity as a side effect of his physical condition.


3
This case was submitted to the court on briefs, the parties having waived oral argument.  On the basis of the briefs and record the court concludes that the district court did not abuse its discretion in denying petitioner's motion.  Accordingly, the judgment of the district court is affirmed for the reasons set forth in the memorandum of Senior District Judge L. Clure Morton, filed September 18, 1984.